IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,203-03



EX PARTE IRVIN RAY DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 1193809 IN THE 184TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to thirty-five years' imprisonment.  The First Court of Appeals affirmed his conviction. 
Davis v. State, No. 01-10-00539-CR (Tex. App.  - Houston [1st Dist.], October 20, 2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file a pro se petition for discretionary review.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that although appellate counsel did advise
Applicant that he had the right to petition this Court for discretionary review, she did not advise
Applicant that he could file a pro se petition for discretionary review.  The trial court recommends
that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-10-00539-CR
that affirmed his conviction in Cause No. 01-10-00539-CR  from the 184th  District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: August 21, 2013
Do not publish